EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of October 1,
2020, by and between Las Vegas Xpress, Inc., (to become Maptelligent, Inc.,) a
Nevada Corporation (the “Company”) and Richard Ziccardi (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
assure the Company of the continuing and exclusive service of the Executive and
to set forth the terms and conditions of the Executive’s employment with the
Company.

 

WHEREAS, the Executive and the Company have agreed that to fill this critical
executive position. The Company and Executive must agree upon the terms and
conditions set forth herein. The Company’s Board further believes that it must
provide the Executive with certain enhanced severance benefits upon the
Executive’s termination of employment and to provide to the Executive, through
enhanced financial security, incentive to continue providing services to the
Company notwithstanding the possibility of a change of control.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:

 

1.

Term: The Company agrees to employ the Executive and the Executive hereby
accepts such employment, in accordance with the terms of this Agreement,
commencing as October 1, 2020 on a month to month basis hereof unless this
Agreement is earlier terminated as provided herein. This Agreement may be
extended upon mutual agreement within 7 days prior to its termination date.
Notwithstanding any other provision of this Agreement, the Company shall have an
obligation to make any payments to the Executive for Base Salary and Bonuses, as
defined below and as required by this Agreement.

 

 

2.

Services: So long as this Agreement shall continue in effect, the Executive
shall perform duties as assigned by the Chief Executive Officer of the Company
(the “CEO”) of the Company The Executive shall use Executive’s best efforts and
abilities to promote the Company’s interests and shall perform the services
contemplated by this Agreement in accordance with policies established by and
under the direction of the Board. The Executive agrees to faithfully and
diligently represent the business, affairs and interests of the Company.
Executive may engage in other outside interests or companies so long as the
outside interests are not directly competitive with the Company.

 

 

3.

Duties and Responsibilities: In addition to his duties as an employee as
discussed herein, the Executive shall serve as Chief Financial Officer (the
“CFO”) for the duration of this Agreement. Executive’s duties as an Executive
shall be overall responsibility and authority, subject to authorities and
limitations as established by the Board, to implement and continue to develop
the business strategies of the Company. In the performance of Executive’s
duties, the Executive shall report directly to the Board.



  

  1



 



    

 

The Executive agrees to observe and comply with the rules and regulations of the
Company as adopted by the Board respecting the performance of the Executive’s
duties and agrees to carry out and perform orders, directions and policies of
the Company and its Board as they may be, from time to time, stated either
orally or in writing. The Company agrees that the duties which may be assigned
to the Executive shall be usual and customary duties of the position(s) to which
the Executive may from time to time be appointed or elected and shall be
consistent with the provisions of the charter documents of the Company or
applicable law. The Executive shall have such corporate power and authority as
shall reasonably be required to enable the Executive to perform the duties
required in any office that may be held, subject to the limitations on such
powers imposed by the Board of the Company.

 

 

4.

Compensation:

 

 

 

Base Compensation:

 

 

 

During the term of this Agreement, the Company agrees to pay the Executive a
base salary. Said base rate TBD and payable in equal installments no less
frequently than twice monthly from the date hereof. Plus, merit increases at the
discretion of the Board, payable in accordance with the Company practices (Form
W-2 employee) in effect from time to time.

 

 

 

Bonuses: Executive shall be eligible for General Bonuses (as defined below) and
Performance Bonuses (as defined below) as follows (collectively, “Bonuses”):

 

 

 

General Bonuses: Executive shall be eligible for bonuses in accordance with any
bonus or other incentive compensation plans adopted and approved by the Board
(“General Bonuses”).

 

 

 

Employee Stock Option Plan Grant. The Executive is entitled to receive
additional shares under the Employee Stock Option plan as “Option Shares”. If
the Company issues Preferred Shares, the Preferred Shares shall be calculated as
if converted into Common shares and the calculated shares thereof shall be
considered as newly issues Common Shares. The strike price shall be set at par
value $0.00001 per share and the Executive may exercise a cashless transaction
if the common stock is trading over and above the strike price which shall
remain in force. The plan is not in effect at this time, but the Company will
notify the Executive once it is established.

 

 

 

Executive Bonus: The Company agrees to issue bonus Common Shares upon execution
of this Agreement. Said issuance shall consist of __TBD___ (______). The
issuance obligation to the Executive shall be no later than thirty (30) days
after execution of this Agreement.

 

 

 

Performance Bonus. During the Term of this Agreement, Executive will be entitled
to participate in an annual incentive compensation plan of the Company, as
established and revised by the Board from time to time. Your target annual bonus
will be __TBD__ percent (____%) of your Base Salary in effect for such year (the
“Target Bonus”), and your actual annual bonus may be more or less as determined
by the CEO, and will be determined based primarily upon (i) the achievement of
certain corporate performance goals, as may be established and approved by from
time to time by the CEO, (ii) the achievement of personal performance goals as
may be established by the CEO, and (iii) the overall goals and objectives of the
Company. The annual bonus will only be paid at such time and in such manner as
set forth in the annual incentive compensation plan document and subject in all
events to action of the Compensation Committee of the Board in its sole
discretion.



  

  2



 



 

 

Additional Benefits: The Company agrees to provide the following “Additional
Benefits” to Executive:

 

 

 

All rights and benefits for which the Executive is otherwise eligible under any
pension plan, profit-sharing plan, dental, disability, or insurance plan or
policy or other plan or benefit that the Company or its Affiliates may provide
for the Executive or (provided the Executive is eligible to participate therein)
for employees of the Company generally, as from time to time in effect, during
the term of this Agreement.

 

 

 

Medical or Dental Plan: At this time the Company does not offer a medical or
dental plan.

 

 

 

Perquisites: The Executive shall be entitled to three (3) weeks paid vacation
and other perquisites in accordance with the plans, policies, programs and
practices which are at least as favorable as those in effect with respect to
other C-suite executives of the Company.

 

 

 

Auto Allowance: Executive shall not be entitled to an auto allowance. However,
shall be entitled to mileage if personal auto is used in the course of business.
Said amount shall be based on a per mile rate as established by IRS stated
rates.

 

 

 

Cellular Telephone: Executive shall be entitled to an allowance equal to One
Hundred Dollars (100.00) per month.

 

 

5.

Termination:

 

 

 

This Agreement and all obligations hereunder except the obligations contained in
Additional Benefits Sections 4, Golden Parachute Limitations Sections 7,
Business Expenses, Confidential Information, Non-Competition, Non-Solicitation
of Customers and Noninterference with the Executives Sections 8, 9, 10, 11 and
12 (which shall survive any termination hereunder) shall terminate upon the
earliest to occur of any of the following:

 

 

 

Expiration of Term: The expiration of the term provided for in Section 1 or the
voluntary termination by Executive or retirement from the Company in accordance
with the normal retirement policies of the Company.

 

 

 

Death or Disability of Executive: For the purposes of this Agreement, disability
shall mean the absence of the Executive performing Executive’s duties with the
Company for a period of three (3) months period, as a result of incapacity due
to mental or physical illness. If the Executive shall become disabled, the
Executive’s employment may be terminated by written notice from the Company to
the Executive.



  

  3



 



   

 

For Cause or Without Good Reason: The Company may terminate the Executive’s
employment and all of the Executive’s rights to receive Base Salary and Bonuses
hereunder for Cause or upon the resignation of Executive without Good Reason.
Termination for “Cause” shall mean termination of the Executive by the Company
for any of the following reasons: (a) the Executive’s willful criminal
misconduct or habitual neglect in the performance of his duties under this
Agreement, (b) commission of any felony by the Executive, (c) the Executive’s
commission of any felony involving fraud, dishonesty or moral turpitude, (d) the
Executive’s material breach of any material provision of this Agreement that
remains uncured thirty (30) days following receipt by the Executive from Company
of written notice thereof, unless such breach is of a kind not susceptible to
cure within such thirty (30) day period, (e) material violation of any Company
policies by Executive, (f) the Executive’s material dishonesty, moral turpitude,
fraud or misrepresentation, if not disclosed, with respect to his material
duties or the Executive’s misrepresentation in inducement to enter into this
Agreement, or (g) any willful or intentional action or inaction by the Executive
resulting in any injury to the reputation of or the financial detriment of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been (i)
delivered to him a notice of termination which shall include a statement to the
effect that the Executive was guilty of conduct justifying termination for
Cause, AND (ii) an opportunity given to him on not less than seventy two (72)
hours’ notice to be heard before at least a majority of the Board of Directors.
“Good Reason” shall be defined as (i) demotion of Executive from the position of
Chief Executive Officer and President without the consent of the Executive; (ii)
any attempt to decrease the Executive’s Base Salary; (iii) any breach of this
Agreement by the Company; or (iv) any requirement that the Executive relocate to
an office more than 60 miles from Executive’s residence. In the event the
Executive is discharged for any other reason whatsoever the Company shall be
obligated to pay the Executive a severance sum in cash or by note as mutually
agreed. The severance amount shall be calculated by taking the sum of all shares
held by the Executive plus any shares held in trust or by an entity where the
Executive is the beneficial owner of said shares and combining all share
amounts. This shall also include any shares, options, or warrants which are
contractually obligated by the company and the total of these instruments shall
be added to the share count as if earned. The severance amount to be paid shall
be based on the total share count multiplied by the market share price of the
trailing 14-day trading average plus twenty percent (20%). Said severance sum
shall be paid to the Executive prior to any termination becoming effective.
Failure by the company to pay the full amount of the severance to the Executive
within 2 weeks of the notice of termination, unless Executive agrees in writing
to alternative terms, will negate any discharge of the Executive.

 

 

 

Without Cause or With Good Reason: Notwithstanding any other provision of this
Section 5, the Board shall have the right to terminate the Executive’s
employment with the Company without Cause, and the Executive shall have the
right to resign with good reason, at any time. If the Company terminates the
Executive without Cause or the Executive terminates for good reason, then the
Company shall, within two (2) weeks of such termination, make an immediate lump
sum payment or by note as mutually agreed in the amount of one time the
applicable Base Salary for a period equal to one (1) year following the date of
termination (the “Severance Period”), net of applicable taxes, plus any Bonuses
as set by the Board of Directors and duly approved (based on the assumption that
the Company would achieve all performance targets for a 100% bonus), and the
Company shall provide the Additional Benefits provided for under Section 4 for
the remainder of the term, including the accelerated full vesting of Stock
Options. The present value of the aggregate unpaid Base Salary and Bonuses shall
be determined under the then applicable federal rates under the Internal Revenue
Code. Further, if Executive is terminated without Cause or resigns with Good
Reason, all stock options held by Executive shall become fully vested.



  

  4



 



 

6.

Buy Out Provision:

 

 

 

(a) If the Employer terminates the Executive’s employment because the business
is sold, the Employer will pay to the Executive (1) the Executive’s accrued
salary and vacation, including the then unused accrued vacation, up to and
including the date of termination and (2) the equivalent of one (1) year of the
Executive’s Base Salary, less applicable deductions and withholdings, pursuant
to the Employer’s standard pay periods and practices; provided, however, that
such payments shall be deemed severance pay and not wages. Such payment shall be
made to the Executive as soon as administratively practicable after the
termination of the Executive’s employment, but no later than two weeks from the
date the Executive’s employment is so terminated. The Executive shall execute a
release of all current or future claims, known or unknown, arising on or before
the date of the release, against the Employer and its subsidiaries and the
directors, officers, employees and affiliates of any of them, in a form approved
by the Employer and (3) the Executive shall be entitled to all stock grants on
section 4 which shall be issued upon termination.

 

 

 

(b) In the event of a complete liquidation of the Company or the closing of an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company for a sum of more than $350 million which the Company
recognizes in cash. A change of control, solely to the extent required by
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”), shall be
deemed to have occurred only if a change in the ownership or effective control
of the Company or a change in ownership of a substantial portion of the assets
of the Company shall also be deemed to have occurred under Section 409A.
Affirmatively, the Executive shall be entitled to a percentage of the proceeds
of the sale equal to ½ % which shall be payable upon the close of the sale. Said
amount shall be over and above all other Company obligations in the Agreement.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of shares
in the Company immediately prior to such acquisition.



  

  5



 



 

7.

Golden Parachute Limitation: The payments and benefits payable to the Executive
under this Agreement and all other contracts, arrangements, or programs with the
Company shall not, in the aggregate exceed the maximum amount that may be paid
to the Executive without triggering golden parachute penalties under Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), as
determined in good faith by the Company’s independent auditors. The Executive
agrees that, to the extent payments or benefits under this Agreement would not
be deductible under Code Section 162(m) if made or provided when otherwise due
under this Agreement, such payments and benefits shall be made or provided
later, immediately after Section 162(m) ceases to preclude their deduction, with
interest thereon at the rate provided in Code Section 1274(b) (2) (B). If even
after such deferral the payments and benefits otherwise payable to the Executive
must be reduced to avoid triggering such penalties, the payments and benefits
will be reduced in the priority order designated by the Executive, or, if the
Executive fails promptly to designate an order, in the priority order designated
by the Company. If an amount in excess of the limit set forth in this Section 7
is paid to the Executive, the Executive shall repay the excess amount to the
Company upon demand. The Executive and the Company agree to cooperate with each
other in connection with any administrative or judicial proceedings concerning
the existence or amount of golden parachute penalties on payments or benefits
received by the Executive.

 

 

8.

Business Expenses: During the term of this Agreement, the Company shall
reimburse the Executive within 30 days for business expenditures made and
substantiated in accordance with policies, practices and procedures established
from time to time by the Company generally with respect to other employees and
incurred in the pursuit and furtherance of the Company’s business and good will.

 

 

9.

Confidential Information: The Executive acknowledges that the nature of the
Executive’s engagement by the Company is such that the Executive shall have
access to information of a confidential and/or trade secret nature which has
great value to the Company and which constitutes a substantial basis and
foundation upon which the business of the Company is based. Such information
includes financial, marketing data, techniques, processes, formulas,
developmental or experimental work, work in process, methods, trade secrets
(including, without limitation, customer lists and lists of customer sources),
or any other secret or confidential information relating to the products,
services, customers, sales or business affairs of the Company or its Affiliates
(the “Confidential Information”). The Executive shall keep all such Confidential
Information in confidence during the term of this Agreement and at any time
thereafter and shall not disclose any of such Confidential Information to any
other person, except to the extend such disclosure is (i) required by applicable
law, (ii) lawfully obtainable from other sources, or (iii) authorized in writing
by the Company. Upon termination of the Executive’s employment with the Company,
the Executive shall deliver to the Company all documents, records, notebooks,
work papers, and all similar material containing any of the foregoing
information, whether prepared by the Executive, the Company or anyone else.



   

  6



 



   

10.

Non-Competition: In order to protect the Company’s Confidential Information, the
Executive agrees that during the term of the Executive’s employment, and for a
period of two (2) years thereafter if the Executive employment is terminated by
the Company or the Executive resigns, Executive shall not, directly or
indirectly, whether as an owner, partner, shareholder, agent, employee, creditor
or otherwise, promote, participate or engage in any activity or other business
competitive with the Company’s business in the Company’s markets (both
Horizontal and Vertical) within the United States (including its territories),
North America, and Worldwide. Nor shall the Executive use of any of the
Company’s Confidential Information in any other business. The Company shall
notify the Executive of any perceived violation of this Section 10, and the
Executive shall have 30 days to cure such violation.

 

 

11.

Non-Solicitation of Customers: The Executive agrees that for a period of two (2)
years after the termination of employment with the Company, the Executive will
not, on behalf of himself or any other individual, association or entity,
whether or not affiliated with the Executive call on any of the customers of the
Company or any Affiliate of the Company for the purpose of soliciting or
inducing any of such customers to acquire (or providing to any of such
customers) any product or service provided by the Company or any Affiliate of
the Company, nor will the Executive in any way, directly or indirectly, as agent
or otherwise, in any other manner solicit, influence or encourage such customers
to take away or to divert or direct their business to the Executive or any other
person or entity by or with which the Executive is employed, associated,
affiliated or otherwise related if such business is competitive with the
Company.

 

 

12.

Non-Interference with Executives: In order to protect the Confidential
Information, the Executive agrees that during the term hereof and for a period
of two (2) years thereafter, the Executive will not, directly or indirectly,
induce or entice any employee of the Company or its Affiliates to leave such
employment or cause anyone else to leave such employment.

 

 

13.

Indemnity: To the fullest extent permitted by applicable law and the bylaws of
the Company, as from time to time in effect, the Company shall indemnify the
Executive and hold the Executive harmless for any acts or decisions made in good
faith while performing services for the Company, and the Company shall use
commercially reasonable efforts to obtain coverage for the Executive (provided
the same may be obtained at reasonable cost) under any liability insurance
policy or policies now in force or hereafter obtained during the term of this
Agreement that cover other officers of the Company having comparable or lesser
status and responsibility. The Company will pay and, subject to any legal
limitations, advance all reasonable expenses, including reasonable attorneys’
fees and costs of court approved settlements, actually and necessarily incurred
by the Executive in connection with the defense of any action, suit or
proceeding and in connection with any appeal thereon, which has been brought
against the Executive by reason of the Executive’s service as an officer,
employee or agent of the Company, except if shown that the Executive has
breached his duties and obligations to the Company.

 

 

14.

Severability: If any provision of this Agreement is held to be unenforceable for
any reason, it shall be adjusted rather than voided, if possible, to achieve the
intent of the parties to the extent possible. In any event, all other provisions
of this Agreement shall be deemed valid and enforceable to the extent possible.



  

  7



 



 

15.

Succession: This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns and any such successor or assignee shall
be deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall include any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the stock of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise. The obligations and duties of the Executive hereunder are personal
and otherwise not assignable. The Executive’s obligations and representations
under this Agreement will survive the termination of the Executive’s employment,
regardless of the manner of such termination.

 

 

16.

Notices: Any notice or other communication provided for in this Agreement shall
be in writing and sent to the Company to its office at:

 

 

 

Las Vegas Xpress, Inc.

Attn: Joseph A. Cosio-Barron, HR Dept.

2831 St. Rose Parkway Suite # 200

Henderson, Nevada 89052

(415) 990-8141

 

 

 

or at such other address as the Company may from time to time in writing
designate, and if to the Executive at such address as Executive may from time to
time in writing designate. Each such notice or other communication shall be
effective (i) if given by telecommunication, when transmitted to the applicable
number so specified in (or pursuant to) this Section 16 and a verification of
receipt is received, (ii) if given by mail, three days after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when actually delivered at such
address.

 

 

17.

Entire Agreement: This Agreement contains the entire agreement of the parties
relating to the subject matter hereof and supersedes agreements, undertakings,
commitments and practices relating to the Executive’s employment by the Company.

 

 

18.

Amendments: No amendment or modification of the terms of this Agreement shall be
valid unless made in writing and duly executed by both parties. All previous
Agreement’s shall be null and void.

 

 

19.

Waiver: No failure on the part of any party to exercise or delay in exercising
any right hereunder shall be deemed a waiver thereof or of any other right, nor
shall any single or partial exercise preclude any further or other exercise of
such right or any other right.

 

 

20.

Governing Law: This Agreement, and the legal relations between the parties,
shall be governed by and construed in accordance with the laws of the State of
Nevada without regard to conflicts of law doctrines, and any court action
arising out of this Agreement shall be brought in any court of competent
jurisdiction within the State of Nevada.



  

  8



 



  

21.

Arbitration: The parties may, if they so desire and elect, submit any claim for
payment under this Agreement or any dispute regarding the interpretation of this
Agreement to arbitration upon such terms and provisions to which they agree.

 

 

22.

Withholding: All compensation payable hereunder, including salary and other
benefits, and amounts payable under Section 4 above, shall be subject to
applicable taxes, withholding and other required, normal or elected employee
deductions.

 

 

23.

Counterparts: This Agreement and any amendment hereto may be executed in one or
more counterparts. All of such counterparts shall constitute one and the same
agreement and shall become effective when a copy signed by each party has been
delivered to the other party.

 

 

24.

Headings: Section and other headings contained in this Agreement arc for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

 

25.

Representation by Counsel; Interpretation: The Company and the Executive each
acknowledges that each party to this Agreement has been represented by counsel
in connection with this Agreement and the matters contemplated by this
Agreement. Accordingly, any rule of law, including but not limited to Section
1654 of the California civil Code, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived. The provision of
this Agreement shall be interpreted in a reasonable manner to affect the intent
of the parties.



    

[SIGNATURES ON FOLLOWING PAGE]

    

  9



 



   

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

THE COMPANY

        By: /s/ Albert Koenigsberg

 

 

 

 

Albert Koenigsberg

 

 

Its: CEO

 

 

 

 

 

THE EXECUTIVE

 

 

 

 

 

/s/ Richard Ziccardi

 

 

Richard Ziccardi

 

 

Print name

 



  

  10



 



   

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 22, 2020
by and between Las Vegas Xpress, Inc., (to become CityAware, Inc. or another
name TBD) a Nevada Corporation (the “Company”) and Paul Christin (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
assure the Company of the continuing and exclusive service of the Executive and
to set forth the terms and conditions of the Executive’s employment with the
Company.

 

WHEREAS, the Executive and the Company have agreed that to fill this critical
executive position. The Company and Executive must agree upon the terms and
conditions set forth herein. The Company’s Board further believes that it must
provide the Executive with certain enhanced severance benefits upon the
Executive’s termination of employment and to provide to the Executive, through
enhanced financial security, incentive to continue providing services to the
Company notwithstanding the possibility of a change of control.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:

 

1.

Term: The Company agrees to employ the Executive and the Executive hereby
accepts such employment, in accordance with the terms of this Agreement,
commencing as July 17, 2020 and ending on the second anniversary of the date
hereof unless this Agreement is earlier terminated as provided herein. This
Agreement may be extended upon mutual agreement within 90 days prior to its
termination date. Notwithstanding any other provision of this Agreement, the
Company shall have an obligation to make any payments to the Executive for Base
Salary and Bonuses, as defined below and as required by this Agreement.

 

 

2.

Services: So long as this Agreement shall continue in effect, the Executive
shall perform duties as assigned by the Chief Executive Officer of the Company
(the “CEO”). The Executive shall use Executive’s best efforts and abilities to
promote the Company’s interests and shall perform the services contemplated by
this Agreement in accordance with policies established by and under the
direction of the CEO. The Executive agrees to faithfully and diligently
represent the business, affairs and interests of the Company. Executive may
engage in other outside interests or companies so long as the outside interests
are not directly competitive with the Company.

 

 

3.

Duties and Responsibilities: In addition to his duties as an employee as
discussed herein, the Executive shall serve as Director of Sales and Marketing
(the “DSM”) for the duration of this Agreement. Executive’s duties as an
Executive shall be overall responsibility and authority, subject to authorities
and limitations as established by the CEO, to implement and continue to develop
the business strategies of the Company. In the performance of Executive’s
duties, the Executive shall report directly to the CEO.



 

  1



 



  

 

The Executive agrees to observe and comply with the rules and regulations of the
Company as adopted by the Board respecting the performance of the Executive’s
duties and agrees to carry out and perform orders, directions and policies of
the Company and its Board as they may be, from time to time, stated either
orally or in writing. The Company agrees that the duties which may be assigned
to the Executive shall be usual and customary duties of the position(s) to which
the Executive may from time to time be appointed or elected and shall be
consistent with the provisions of the charter documents of the Company or
applicable law. The Executive shall have such corporate power and authority as
shall reasonably be required to enable the Executive to perform the duties
required in any office that may be held, subject to the limitations on such
powers imposed by the Board or the CEO of the Company.

 

 

4.

Probation period:

 

 

 

For a period of six (6) months from the date of hire noted in section 1, the
employee will be considered on a probation where the severance package offered
in Section 5 (and other related sections) shall not be earned or payable.
Severence pay and all benefits associated with severance, will only be earned
and payable after the employee has been with the company 182 days from the date
of hire noted.

 

 

5.

Compensation:

 

 

 

Base Compensation:

 

 

 

During the term of this Agreement, the Company agrees to pay the Executive a
base salary at the rate of One Hundred Twenty Five Thousand Dollars
($125,000.00) per year payable in equal installments no less frequently than
twice monthly from the date hereof to July 15, 2022, subject to a minimum annual
3% cost of living increase each calendar year, plus merit increases at the
discretion of the Board, payable in accordance with the Company practices (Form
W-2 employee) in effect from time to time.

 

 

 

Bonuses: Executive shall be eligible for General Bonuses (as defined below) and
Performance Bonuses (as defined below) as follows (collectively, “Bonuses”):

 

 

 

General Bonuses: Executive shall be eligible for bonuses in accordance with any
bonus or other incentive compensation plans adopted and approved by the Board
(“General Bonuses”) to which the executive will provide his 30/60/90/180/360-day
plan for the sales and marketing.

 

 

 

Employee Stock Option Plan Grant. The Executive is entitled to receive
additional shares under the Employee Stock Option plan as “Option Shares”. If
the Company issues Preferred Shares, the Preferred Shares shall be calculated as
if converted into Common shares and the calculated shares thereof shall be
considered as newly issues Common Shares. The strike price shall be set at par
value $0.00001 per share and the Executive may exercise a cashless transaction
if the common stock is trading over and above the strike price which shall
remain in force. The plan is not in effect at this time, but the Company will
notify the Executive once it is established.



  

  2



 



 

 

Executive Bonus: The Company agrees to issue bonus Common Shares upon execution
of this Agreement. Said issuance shall consist of Two Hundred Thousand Shares
(200,000). The issuance obligation to the Executive shall be no later than
thirty (30) days after execution of this Agreement.

 

 

 

Performance Bonus. During the Term of this Agreement, Executive will be entitled
to participate in an annual incentive compensation plan of the Company, as
established and revised by the Board from time to time. Your target annual bonus
will be twenty five percent (25%) of your Base Salary in effect for such year
(the “Target Bonus”), and your actual annual bonus may be more or less as
determined by the CEO, and will be determined based primarily upon (i) the
achievement of certain corporate performance goals, as may be established and
approved by from time to time by the CEO, (ii) the achievement of personal
performance goals as may be established by the CEO, and (iii) the overall goals
and objectives of the Company. The annual bonus will only be paid at such time
and in such manner as set forth in the annual incentive compensation plan
document and subject in all events to action of the Compensation Committee of
the Board in its sole discretion.

 

 

 

Additional Benefits: The Company agrees to provide the following “Additional
Benefits” to Executive:

 

 

 

All rights and benefits for which the Executive is otherwise eligible under any
pension plan, profit-sharing plan, dental, disability, or insurance plan or
policy or other plan or benefit that the Company or its Affiliates may provide
for the Executive or (provided the Executive is eligible to participate therein)
for employees of the Company generally, as from time to time in effect, during
the term of this Agreement.

 

 

 

Medical or Dental plan: At this time the Company does not offer a medical or
dental plan.

 

 

 

Perquisites: The Executive shall be entitled to three (3) weeks paid vacation
and other perquisites in accordance with the plans, policies, programs and
practices which are at least as favorable as those in effect with respect to
other C-suite executives of the Company.

 

 

 

Auto Allowance: Executive shall not be entitled to an auto allowance. However,
shall be entitled to mileage if personal auto is used in the course of business.
Said amount shall be based on a per mile rate as established by IRS stated
rates.

 

 

 

Cellular Telephone: Executive shall be entitled to an allowance equal to One
Hundred Dollars (100.00) per month.

 

 

6.

Termination:

 

 

 

This Agreement and all obligations hereunder except the obligations contained in
Additional Benefits Sections 5, Golden Parachute Limitations Sections 8,
Business Expenses, Confidential Information, Non-Competition, Non-Solicitation
of Customers and Noninterference with the Executives Sections 9, 10, 11, 12 and
13 (which shall survive any termination hereunder) shall terminate upon the
earliest to occur of any of the following:



 

  3



 



 

 

Expiration of Term: The expiration of the term provided for in Section 1 or the
voluntary termination by Executive or retirement from the Company in accordance
with the normal retirement policies of the Company.

 

 

 

Death or Disability of Executive: For the purposes of this Agreement, disability
shall mean the absence of the Executive performing Executive’s duties with the
Company for a period of three (3) months period, as a result of incapacity due
to mental or physical illness. If the Executive shall become disabled, the
Executive’s employment may be terminated by written notice from the Company to
the Executive.

 

 

 

For Cause or Without Good Reason: The Company may terminate the Executive’s
employment and all of the Executive’s rights to receive Base Salary and Bonuses
hereunder for Cause or upon the resignation of Executive without Good Reason.
Termination for “Cause” shall mean termination of the Executive by the Company
for any of the following reasons: (a) the Executive’s willful criminal
misconduct or habitual neglect in the performance of his duties under this
Agreement, (b) commission of any felony by the Executive, (c) the Executive’s
commission of any felony involving fraud, dishonesty or moral turpitude, (d) the
Executive’s material breach of any material provision of this Agreement that
remains uncured thirty (30) days following receipt by the Executive from Company
of written notice thereof, unless such breach is of a kind not susceptible to
cure within such thirty (30) day period, (e) material violation of any Company
policies by Executive, (f) the Executive’s material dishonesty, moral turpitude,
fraud or misrepresentation, if not disclosed, with respect to his material
duties or the Executive’s misrepresentation in inducement to enter into this
Agreement, or (g) any willful or intentional action or inaction by the Executive
resulting in any injury to the reputation of or the financial detriment of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been (i)
delivered to him a notice of termination which shall include a statement to the
effect that the Executive was guilty of conduct justifying termination for
Cause, AND (ii) an opportunity given to him on not less than seventy two (72)
hours’ notice to be heard before at least a majority of the Board of Directors.
“Good Reason” shall be defined as (i) demotion of Executive from the position of
Director of Sales and Marketing without the consent of the Executive; (ii) any
attempt to decrease the Executive’s Base Salary; (iii) any breach of this
Agreement by the Company; or (iv) any requirement that the Executive relocate to
an office more than 60 miles from Executive’s residence. In the event the
Executive is discharged for any other reason whatsoever the Company shall be
obligated to pay the Executive a severance sum in cash or by note as mutually
agreed. The severance amount shall be calculated by taking the sum of all shares
held by the Executive plus any shares held in trust or by an entity where the
Executive is the beneficial owner of said shares and combining all share
amounts. This shall also include any shares, options, or warrants which are
contractually obligated by the company and the total of these instruments shall
be added to the share count as if earned. The severance amount to be paid shall
be based on the total share count multiplied by the market share price of the
trailing 14-day trading average plus twenty percent (20%). Said severance sum
shall be paid to the Executive prior to any termination becoming effective.
Failure by the company to pay the full amount of the severance to the Executive
within 2 weeks of the notice of termination, unless Executive agrees in writing
to alternative terms, will negate any discharge of the Executive.



   

  4



 



 

 

Without Cause or With Good Reason: Notwithstanding any other provision of this
Section 6, the Board shall have the right to terminate the Executive’s
employment with the Company without Cause, and the Executive shall have the
right to resign with good reason, at any time. If the Company terminates the
Executive without Cause or the Executive terminates for good reason, then the
Company shall, within two (2) weeks of such termination, make an immediate lump
sum payment or by note as mutually agreed in the amount of one time the
applicable Base Salary for a period equal to one (1) year following the date of
termination (the “Severance Period”), net of applicable taxes, plus any Bonuses
as set by the Board of Directors and duly approved (based on the assumption that
the Company would achieve all performance targets for a 100% bonus), and the
Company shall provide the Additional Benefits provided for under Section 4 for
the remainder of the term, including the accelerated full vesting of Stock
Options. The present value of the aggregate unpaid Base Salary and Bonuses shall
be determined under the then applicable federal rates under the Internal Revenue
Code. Further, if Executive is terminated without Cause or resigns with Good
Reason, all stock options held by Executive shall become fully vested.

 

 

7.

Buy Out Provision:

 

 

 

(a) If the Employer terminates the Executive’s employment because the business
is sold, the Employer will pay to the Executive (1) the Executive’s accrued
salary and vacation, including the then unused accrued vacation, up to and
including the date of termination and (2) the equivalent of one (1) year of the
Executive’s Base Salary, less applicable deductions and withholdings, pursuant
to the Employer’s standard pay periods and practices; provided, however, that
such payments shall be deemed severance pay and not wages. Such payment shall be
made to the Executive as soon as administratively practicable after the
termination of the Executive’s employment, but no later than two weeks from the
date the Executive’s employment is so terminated. The Executive shall execute a
release of all current or future claims, known or unknown, arising on or before
the date of the release, against the Employer and its subsidiaries and the
directors, officers, employees and affiliates of any of them, in a form approved
by the Employer and (3) the Executive shall be entitled to all stock grants on
section 5 which shall be issued upon termination.

 

 

 

(b) In the event of a complete liquidation of the Company or the closing of an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company for a sum of more than $350 million which the Company
recognizes in cash. A change of control, solely to the extent required by
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”), shall be
deemed to have occurred only if a change in the ownership or effective control
of the Company or a change in ownership of a substantial portion of the assets
of the Company shall also be deemed to have occurred under Section 409A.
Affirmatively, the Executive shall be entitled to a percentage of the proceeds
of the sale equal to 1/2 % which shall be payable upon the close of the sale.
Said amount shall be over and above all other Company obligations in the
Agreement. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding securities is acquired by (i) a
trustee or other fiduciary holding securities under one or more employee benefit
plans maintained by the Company or any of its subsidiaries or (ii) any
corporation which, immediately prior to such acquisition, is owned directly or
indirectly by the shareholders of the Company in the same proportion as their
ownership of shares in the Company immediately prior to such acquisition.



  

  5



 



 

8.

Golden Parachute Limitation: The payments and benefits payable to the Executive
under this Agreement and all other contracts, arrangements, or programs with the
Company shall not, in the aggregate exceed the maximum amount that may be paid
to the Executive without triggering golden parachute penalties under Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), as
determined in good faith by the Company’s independent auditors. The Executive
agrees that, to the extent payments or benefits under this Agreement would not
be deductible under Code Section 162(m) if made or provided when otherwise due
under this Agreement, such payments and benefits shall be made or provided
later, immediately after Section 162(m) ceases to preclude their deduction, with
interest thereon at the rate provided in Code Section 1274(b) (2) (B). If even
after such deferral the payments and benefits otherwise payable to the Executive
must be reduced to avoid triggering such penalties, the payments and benefits
will be reduced in the priority order designated by the Executive, or, if the
Executive fails promptly to designate an order, in the priority order designated
by the Company. If an amount in excess of the limit set forth in this Section 8
is paid to the Executive, the Executive shall repay the excess amount to the
Company upon demand. The Executive and the Company agree to cooperate with each
other in connection with any administrative or judicial proceedings concerning
the existence or amount of golden parachute penalties on payments or benefits
received by the Executive.

 

 

9.

Business Expenses: During the term of this Agreement, the Company shall
reimburse the Executive within 30 days for business expenditures made and
substantiated in accordance with policies, practices and procedures established
from time to time by the Company generally with respect to other employees and
incurred in the pursuit and furtherance of the Company’s business and good will.

 

 

10.

Confidential Information: The Executive acknowledges that the nature of the
Executive’s engagement by the Company is such that the Executive shall have
access to information of a confidential and/or trade secret nature which has
great value to the Company and which constitutes a substantial basis and
foundation upon which the business of the Company is based. Such information
includes financial, marketing data, techniques, processes, formulas,
developmental or experimental work, work in process, methods, trade secrets
(including, without limitation, customer lists and lists of customer sources),
or any other secret or confidential information relating to the products,
services, customers, sales or business affairs of the Company or its Affiliates
(the “Confidential Information”). The Executive shall keep all such Confidential
Information in confidence during the term of this Agreement and at any time
thereafter and shall not disclose any of such Confidential Information to any
other person, except to the extend such disclosure is (i) required by applicable
law, (ii) lawfully obtainable from other sources, or (iii) authorized in writing
by the Company. Upon termination of the Executive’s employment with the Company,
the Executive shall deliver to the Company all documents, records, notebooks,
work papers, and all similar material containing any of the foregoing
information, whether prepared by the Executive, the Company or anyone else.



   

  6



 



 

11.

Non-Competition: In order to protect the Company’s Confidential Information, the
Executive agrees that during the term of the Executive’s employment, and for a
period of two (2) years thereafter if the Executive employment is terminated by
the Company or the Executive resigns, Executive shall not, directly or
indirectly, whether as an owner, partner, shareholder, agent, employee, creditor
or otherwise, promote, participate or engage in any activity or other business
competitive with the Company’s business in the Company’s markets (both
Horizontal and Vertical) within the United States (including its territories),
North America, and Worldwide. Nor shall the Executive use of any of the
Company’s Confidential Information in any other business. The Company shall
notify the Executive of any perceived violation of this Section 10, and the
Executive shall have 30 days to cure such violation.

 

 

12.

Non-Solicitation of Customers: The Executive agrees that for a period of two (2)
year after the termination of employment with the Company, the Executive will
not, on behalf of himself or any other individual, association or entity,
whether or not affiliated with the Executive call on any of the customers of the
Company or any Affiliate of the Company for the purpose of soliciting or
inducing any of such customers to acquire (or providing to any of such
customers) any product or service provided by the Company or any Affiliate of
the Company, nor will the Executive in any way, directly or indirectly, as agent
or otherwise, in any other manner solicit, influence or encourage such customers
to take away or to divert or direct their business to the Executive or any other
person or entity by or with which the Executive is employed, associated,
affiliated or otherwise related if such business is competitive with the
Company.

 

 

13.

Non-Interference with Executives: In order to protect the Confidential
Information, the Executive agrees that during the term hereof and for a period
of two (2) years thereafter, the Executive will not, directly or indirectly,
induce or entice any employee of the Company or its Affiliates to leave such
employment or cause anyone else to leave such employment.

 

 

14.

Indemnity: To the fullest extent permitted by applicable law and the bylaws of
the Company, as from time to time in effect, the Company shall indemnify the
Executive and hold the Executive harmless for any acts or decisions made in good
faith while performing services for the Company, and the Company shall use
commercially reasonable efforts to obtain coverage for the Executive (provided
the same may be obtained at reasonable cost) under any liability insurance
policy or policies now in force or hereafter obtained during the term of this
Agreement that cover other officers of the Company having comparable or lesser
status and responsibility. The Company will pay and, subject to any legal
limitations, advance all reasonable expenses, including reasonable attorneys’
fees and costs of court approved settlements, actually and necessarily incurred
by the Executive in connection with the defense of any action, suit or
proceeding and in connection with any appeal thereon, which has been brought
against the Executive by reason of the Executive’s service as an officer,
employee or agent of the Company, except if shown that the Executive has
breached his duties and obligations to the Company.



 

  7



 



 

15.

Severability: If any provision of this Agreement is held to be unenforceable for
any reason, it shall be adjusted rather than voided, if possible, to achieve the
intent of the parties to the extent possible. In any event, all other provisions
of this Agreement shall be deemed valid and enforceable to the extent possible.

 

 

16.

Succession: This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns and any such successor or assignee shall
be deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall include any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the stock of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise. The obligations and duties of the Executive hereunder are personal
and otherwise not assignable. The Executive’s obligations and representations
under this Agreement will survive the termination of the Executive’s employment,
regardless of the manner of such termination.

 

 

17.

Notices: Any notice or other communication provided for in this Agreement shall
be in writing and sent to the Company to its office at:

 

 

 

Las Vegas Xpress, Inc. (CityAware, Inc.)

Attn: Joseph A. Cosio-Barron, HR Dept.

2831 St. Rose Parkway Suite # 200

Henderson, Nevada 89052

(415) 990-8141

 

 

 

or at such other address as the Company may from time to time in writing
designate, and if to the Executive at such address as Executive may from time to
time in writing designate. Each such notice or other communication shall be
effective (i) if given by telecommunication, when transmitted to the applicable
number so specified in (or pursuant to) this Section 17 and a verification of
receipt is received, (ii) if given by mail, three days after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when actually delivered at such
address.

 

 

18.

Entire Agreement: This Agreement contains the entire agreement of the parties
relating to the subject matter hereof and supersedes agreements, undertakings,
commitments and practices relating to the Executive’s employment by the Company.

 

 

19.

Amendments: No amendment or modification of the terms of this Agreement shall be
valid unless made in writing and duly executed by both parties. All previous
Agreement’s shall be null and void.

 

 

20.

Waiver: No failure on the part of any party to exercise or delay in exercising
any right hereunder shall be deemed a waiver thereof or of any other right, nor
shall any single or partial exercise preclude any further or other exercise of
such right or any other right.



 

  8



 



 

21.

Governing Law: This Agreement, and the legal relations between the parties,
shall be governed by and construed in accordance with the laws of the State of
Nevada without regard to conflicts of law doctrines, and any court action
arising out of this Agreement shall be brought in any court of competent
jurisdiction within the State of Nevada.

 

 

22.

Arbitration: The parties may, if they so desire and elect, submit any claim for
payment under this Agreement or any dispute regarding the interpretation of this
Agreement to arbitration upon such terms and provisions to which they agree.

 

 

23.

Withholding: All compensation payable hereunder, including salary and other
benefits, and amounts payable under Section 5 above, shall be subject to
applicable taxes, withholding and other required, normal or elected employee
deductions.

 

 

24.

Counterparts: This Agreement and any amendment hereto may be executed in one or
more counterparts. All of such counterparts shall constitute one and the same
agreement and shall become effective when a copy signed by each party has been
delivered to the other party.

 

 

25.

Headings: Section and other headings contained in this Agreement arc for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

 

26.

Representation by Counsel; Interpretation: The Company and the Executive each
acknowledges that each party to this Agreement has been represented by counsel
in connection with this Agreement and the matters contemplated by this
Agreement. Accordingly, any rule of law, including but not limited to Section
1654 of the California civil Code, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived. The provision of
this Agreement shall be interpreted in a reasonable manner to affect the intent
of the parties.



  

[SIGNATURES ON FOLLOWING PAGE]

  

  9



 



   

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  THE COMPANY

 

 

 

        By: /s/ Albert Koenigsberg

 

 

Albert Koenigsberg

          Its: President  



    

  THE EXECUTIVE

 

 

 

 

/s/ Paul Christin

 

 

 

 

 

Paul Christin

 

 

 

Print name

 

   



 

  10



 